DETAILED ACTION
1. Applicant's response, filed 28 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Status
2. Claims 10, 13, and 21-43 are cancelled.
Claims 1-9, 11-12, and 14-20 are currently pending and under examination herein.
Claims 1-9, 11-12, and 14-20 are rejected.
Claims 3 and 17 are objected to.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.
 
Priority
4. The instant application claims the benefit of priority to U.S. Provisional Application No. 62/147,545 filed 14 April 2015 and U.S. Provisional Application No. 62/147,555 filed 14 April 2015. The claims to benefit for priority are granted. Therefore, the effective filing date of claims 1-20 is 14 April 2015.

Information Disclosure Statement
5. The Information Disclosure Statement filed on 28 July 2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full. A signed copy of the list of references cited from the IDS is included with this Office Action.

Claim Objections
6. The objection to claims 1, 12 and 14 is withdrawn in view of the claim amendments filed 28 July 2022. 

7. Claims 3 and 17 are objected to because of the following informalities: 
Claim 3: Line 3 recites “each of the the at least two Nth order tensors”. The duplicate “the” should be deleted. 
Claim 17: “the processor-executable instructions are further cause” in lines 1-2 should be “the processor-executable instructions further cause” to avoid having two verbs in the sentence. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 USC 112(b)
8. The rejection of claims 1-13 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 28 July 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9. Claims 1-9, 11-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites applying an unfolding algorithm to each of at least two Nth order tensors, the at least two Nth order tensors representing data, to generate at least two matrices, wherein N > 2, wherein the at least two Nth order tensors have a matching quantity of columns in each tensor dimension except an Nth dimension, wherein the applying the unfolding algorithm preserves the quantity of columns in one dimension common to (a) one of the at least two Nth order tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the at least two matrices is a unique, weighted sum of subtensors and the subtensors have a matching quantity of columns in each subtensor dimension, at least two of the sums having different weighting coefficients; determining a relative significance of the subtensors as a ratio of the weighting coefficients;patient; and administering treatment to the patient based on the indicator of the health parameter of the patient.
Claim 2 recites wherein the at least two Nth order tensors have one-to-one mappings among the columns across all but the Nth dimension of each of the at least two Nth order tensors.
Claim 3 recites wherein the at least two Nth order tensors do not have one-to-one mappings among rows across the Nth dimension of each of the at least two Nth order tensors.
Claim 4 recites applying a decomposition algorithm to the subtensors, to generate, from the subtensors A and B, eigenvectors of each of AAT, ATA, BBT, and BTB.
Claim 5 recites wherein the data comprises indicators of values of at least two index parameters represented in respective rows and columns of one or more of the at least two Nth order tensors.
Claim 6 recites wherein the applying the unfolding algorithm includes appending into (N-1)th order tensors into (N-2)th order tensors that span (N-2) dimensions in each of the at least two Nth order tensors.
Claim 7 recites wherein the applying the unfolding algorithm includes appending into a matrix the columns or rows across a preserved dimension in each tensor.
Claim 8 recites wherein each subtensor is an outer product of one x-, one y- and one z-axis vector.
Claim 9 recites wherein sets of x-, y- and z- axes vectors are computed by using a matrix GSVD of the at least two Nth order tensors unfolded along their corresponding axes.
Claim 11 recites wherein the at least two Nth order tensors are generated by folding a plurality of matrices into the at least two Nth order tensors.
Claim 12 recites administering a treatment based on an indicator of a health parameter of a subject. 
Claim 14 recites apply an unfolding algorithm to each of at least two Nth order tensors, the at least two Nth order tensors representing data, to generate at least two matrices, wherein N> 2, wherein the at least two Nth order tensors have a matching quantity of columns in each tensor dimension except one dimension; wherein the application of the unfolding algorithm preserves the quantity of columns in a dimension common to (a) one of the at least two Nth order tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the at least two matrices is a unique, weighted sum of subtensors and the subtensors have a matching quantity of columns in each subtensor dimension, at least two of the sums having different weighting coefficients; determine a relative significance of the subtensors as a ratio of the weighting coefficients; and determine, and based on the relative significance of the subtensors, an indicator.
Claim 15 recites wherein the at least two Nth order tensors have one-to-one mappings among the columns across all but the Nth dimension of each of the at least two Nth order tensors.
Claim 16 recites wherein the at least two Nth order tensors do not have one-to-one mappings among rows across the Nth dimension of each of the at least two Nth order tensors.
Claim 17 recites apply a decomposition algorithm to the subtensors, to generate, from the subtensors A and B, eigenvectors of each of AAT, ATA, BBT, and BTB.
Claim 18 recites wherein the data comprises indicators of values of at least two index parameters represented in respective rows and columns of one or more of the at least two Nth order tensors.
Claim 19 recites wherein the application of the unfolding algorithm includes appending into (N-1)th order tensors into (N-2)th order tensors that span (N-2) dimensions in each of the at least two Nth order tensors.
Claim 20 recites wherein the application of the unfolding algorithm includes appending into a matrix the columns or rows across a preserved dimension in each tensor.
The limitation for administering a treatment based on an indicator of a health parameter of a subject in claims 1 and 12 describe the concept making a treatment decision based on a data value that is similar to a decision that a doctor makes in their mind when evaluating a health parameter of a patient and deciding on an appropriate treatment. Furthermore, the determination of the relative significance as a ratio of weighting coefficients and the determination of an indicator of a health parameter based on the relative significance in claims 1 and 14 simple mathematical calculations or data analysis that can be practically performed in the human mind or with pen and paper as claimed. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claim 14 recites that these are steps that are store in memory and carried out by one or more processors, there are no additional limitations that indicate that the memory or processor(s) require anything other than carrying out the recited mental process in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. In addition, the limitations of the applying the unfolding algorithm and determining a relative significance of the subtensors as a ratio of weighting coefficients both recite mathematical formulas/equations or a series of mathematical calculations that are carried out by the claimed invention, which falls under the “Mathematical concepts” grouping of abstract ideas. As such, claims 1-9, 11-12, and 14-20 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to affect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment, insignificant extra-solution activity or mere instructions to apply the recited judicial exception via a generic treatment. Specifically, the claims recite the following additional elements:
Claims 1 and 12 recites administering a treatment to a patient, wherein the treatment comprises administering a drug to the subject, admitting the subject to a care facility, or performing an operation on the subject.
Claim 12 also recites receiving the indicator of the health parameter.
Claim 14 recites a memory and one or more processors and outputting the indicator. 
There are no limitations that indicate that the claimed memory and processor(s) require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The receiving the health indicator step in claim 12 and output the indicator in claim 14 equate to necessary data gathering and outputting steps that equate to insignificant extra-solution activity as set forth by the court in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The steps for administering a treatment in claims 1 and 12 do not recite a “particular” treatment as there is no indication of the type of treatment that is applied nor that the applied treatment would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable treatment to the patient” without any relationship to how it pertains to the particular health parameter and instead merely applies the exception in a generic way and does no integrate the recited exception into a practical application (see MPEP 2106.04(d)(2)). As such, claims 1-9, 11-12, and 14-20 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or in a generic computing environment, insignificant extra-solution activity. The instant claims recite the following additional elements:
Claims 1 and 12 recites administering a treatment to a patient, wherein the treatment comprises administering a drug to the subject, admitting the subject to a care facility, or performing an operation on the subject.
Claim 12 also recites receiving the indicator of the health parameter.
Claim 14 recites a memory and one or more processors and outputting the indicator.
As discussed above, there are no additional limitations to indicate that the claimed memory and processor(s) require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The receiving the health indicator step in claim 12 and outputting the indicator in claim 14 equate to necessary data gathering and outputting steps that equate to insignificant extra-solution activity as well as well-understood, routine and conventional computer functions as set forth by the court in Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). The steps for administering a treatment in claims 1 and 12 do not recite a “particular” treatment as there is no indication of the type of treatment that is applied that would have more than a nominal or insignificant relationship to the exception. Rather, these limitations equate to a step of “administering a suitable treatment to the patient” without any relationship to how it pertains to the particular health parameter and instead merely applies the exception in a generic way and does not recite significantly more than a judicial exception (see MPEP 2106.04(d)(2) and MPEP 2106.05(f)). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-9, 11-12, and 14-20 are not patent eligible.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
10. Applicant asserts that claims 1 and 12 integrate the judicial exception because the claims integrate the exception into a practical application that affects a particular treatment for a particular disease via the limitations on what the health parameter comprises  and what the treatment comprises in the claims (pg. 8, para. 1 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d)(2) sets forth the factors under consideration when determining whether or not a treatment is particular: a) the particularity or generality of the treatment or prophylaxis, b) whether the limitations have more than a nominal or insignificant relationship to the exception, and c) whether the limitations are merely extra-solution activity or field of use. 
Regarding consideration a), the instant claims do not provide any indication of what type of drug is administered or how admitting a patient to a care facility would result in a particular type of treatment. Therefore, this step is not particular and merely provides instructions to apply the exception in a generic way.
Concerning consideration b), there is no indication that any of these asserted treatments would have more than a nominal or insignificant relationship to the exception because there is no indication of what kind of health status is even being treated. Therefore, it is hard to ascertain if the proposed treatments would even be effective for the recited health status, which covers a very broad range of potential conditions. 
Pertaining to consideration c), the treatments do not appear to be mere extra-solution activity. However, due to the failure of the other two considerations, the treatment is determined to not be a particular treatment that integrates the recited judicial exception into a practical application. 

11. Applicant asserts that claim 14 recites a clear improvement to computer-related technology that is directed to improving – or altogether enabling – computer or super-computer technology that attempts to perform comparison analysis with large-scale data as was the standard used to find the claims in Enfish patent eligible.  (pg. 8, para. 3 to pg. 9, para. 1 and pg. 9, para. 3 of Applicant’s Remarks). Applicant further asserts that the claims recite improvements in the improved treatment of disease based on data associated with diseased patients and normal patients (pg. 9, para. 2 of Applicant’s Remarks). This argument is not persuasive.
MPEP 2106.04(d).III sets forth:
The Prong Two analysis considers the claim as a whole. That is, the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application. Because a judicial exception alone is not eligible subject matter, if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. However, the way in which the additional elements use or interact with the exception may integrate it into a practical application. Accordingly, the additional limitations should not be evaluated in a vacuum, completely separate from the recited judicial exception. Instead, the analysis should take into consideration all the claim limitations and how those limitations interact and impact each other when evaluating whether the exception is integrated into a practical application.
It is noted that Applicant’s arguments merely assert that the solution is a computer-based solution to a computer-based problem but Applicant has not provided any factual evidence or explanation as to how the claimed tensor decomposition affects the functioning of the computer itself or as to how the problem regarding data loss is a computer-based problem rather than a problem in the analysis of the data that is solved by the mathematical calculations, for which a computer is used as a tool for performing these calculations. This is dissimilar from the facts of Enfish in which it was demonstrated the effect that the self-referential database had on the functioning of the computer itself and that self-referential databases functioned differently in computers than conventional database structures. In order to find that a claim improves computer technology or another technology, it should be clear as to how the judicial exception user or interact with the additional elements related to the technology to result in the improvement. 
Regarding Applicant’s remarks concerning the improved treatment of disease in the claims, it is noted that this argument would only be relevant to claims 1-9 and 11-12 as there is no administration of treatment recited in claim 14. Regarding claims 1-9 and 11-12, it is unclear how this would result in improved treatment when the treatment is so generically recited and the particular health parameter is so generically recited. Furthermore, there is no indication of how the identified parameter really affects the administered treatment beyond just the administration being “based on” the indicator.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12. Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by University of Utah Research Foundation (WO 2013/036874; 6 February 2018 IDS Document; previously cited), referred to hereafter as “UURF”. Any newly recited portions herein are necessitated by claim amendment. The italicized text corresponds to the instant claim limitations.
With respect to claim 14, UURF discloses a system for biological data characterization that includes one or more processors and a memory that can apply a tensor decomposition algorithm (paras. [0052], [0057]-[0058] and [0069]-[0070]; A system comprising: one or more processors; and memory storing processor-executable instructions that when executed by the one or more processor cause the system to apply an unfolding algorithm to each of at least two Nth order tensors, the at least two Nth order tensors representing data, to generate at least two matrices, wherein N> 2). UURF discloses that the at least two Nth-order tensors have a matching number of columns in each of all dimensions, but different row dimensions, and that the tensor can be a third-order tensor in which each dimension represent a degree of freedom of the cuboid and that the higher-order matrices each have full column rank (paras. [0058]-[0060], [00109] [00109]; Figs. 1-2, 36-38; pg. 50, para. 4; pg. 57, para. 1; pg. 72, col. 2, para. 2; wherein the at least two Nth order tensors have a matching quantity of columns4 ATTORNEY DOCKET NO.: 21101.0349U3in each tensor dimension except one dimension). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B wherein the application of the unfolding algorithm preserves the quantity of columns in one dimension common to (a) one of the at least two Nth order tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the at least two matrices is a unique, weighted sum of subtensors and the subtensors have a matching quantity of columns in each subtensor dimension, at least two of the sums having different weighting coefficients). UURF further discloses that the method includes storing the nth-tensors in memory (para. [0071]; store the at least two matrices in the one or more memory). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]; determine a relative significance of the subtensors as a ratio of the weighting coefficients). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]; determine, based on the relative significance of the subtensors, an indicator). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]; output the indicator).
Regarding claim 15, UURF discloses that there exists a one-one-one mapping among the columns of the matrices (para. [0084]; wherein the at least two Nth order tensors comprise one-to-one mappings among the columns across all but one dimension of each of the at least two Nth order tensors).
Concerning claim 16, UURF discloses that a one-to-one mapping does not necessarily exists among the rows of the tensors (para. [0084]; wherein the at least two Nth order tensors do not comprise one-to-one mappings among the rows across the one dimension of each of the at least two Nth order tensors).
Pertaining to claim 17, UURF discloses applying a decomposition algorithm, by a processor, to at least two subtensors to generate eigenvectors of AAT, ATA, BBT, and BTB (para. [0052]; wherein the processor-executable instructions further cause the system to apply a decomposition algorithm to the subtensors, to generate, from the subtensors A and B, eigenvectors of each of AAT, ATA, BBT, and BTB). 
As to claim 18, UURF discloses that the data may comprise indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters (para. [0070]; wherein the data comprises indicators of values of at least two index parameters represented in respective rows and columns of the at least two Nth order tensors). 
With respect to claim 19, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in paras. [0054] and [0066] of the instant specification (para. [0066]; Appendix B; wherein the application of the unfolding algorithm includes appending into (N-1)* order tensors into (N-2)th order tensors that span (N-2) dimensions in each of at least two Nth order tensors).
Regarding claim 20, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in para. [0054] and [0066] of the instant specification (para. [0066]; Appendix B; wherein the application of the unfolding algorithm includes appending into a matrix the columns or rows across a preserved dimension in each tensor).

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
13. Applicant asserts that claim 14 is novel for the reasons similar to those associated with claims 1 and 12 (pg. 9, last para. of Applicant’s Remarks). This argument is not persuasive for the same reasons listed below regarding the rejection of claims 1 and 12 under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over University of Utah Research Foundation (WO 2013/036874; 6 February 2018 IDS Document; previously cited), referred to hereafter as “UURF”. Any newly recited portions herein are necessitated by claim amendment.
Concerning claim 1, UURF discloses a system that includes a processor that applies a tensor decomposition, or unfolding, algorithm by a processor (paras. [0052], [0057], [0069]-[0070]). UURF discloses that the higher-order GVSD algorithm is for more than two large-scale matrices with different row dimensions and the same column dimension (pg. 50, para. 4). UURF discloses that the at least two Nth-order tensors have a matching number of columns in each of all dimensions, but different row dimensions, and that the tensor can be a third-order tensor in which each dimension represent a degree of freedom of the cuboid and that the higher-order matrices each have full column rank (paras. [0058]-[0060], [00109] [00109]; Figs. 1-2, 36-38; pg. 50, para. 4; pg. 57, para. 1; pg. 72, col. 2, para. 2). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]). UURF discloses that the term health parameter can include a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]). UURF also discloses that the equivalent method for the system can output the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]). UURF discloses that the therapy evaluated includes chemotherapy (para. [0064]).
Pertaining to claim 2, UURF discloses that there exists a one-one-one mapping among the columns of the matrices (para. [0084]).
As to claim 3, UURF discloses that a one-to-one mapping does not necessarily exists among the rows of the tensors (para. [0084]).
With respect to claim 4, UURF discloses applying a decomposition algorithm, by a processor, to at least two subtensors to generate eigenvectors of AAT, ATA, BBT, and BTB (para. [0052]).
Regarding claim 5, UURF discloses that the data may comprise indicators, represented in respective rows and columns of the tensor, of values of at least two index parameters (para. [0070]).
Concerning claim 6-9 and 11, UURF discloses applying the same unfolding algorithm (HO GSVD) as described in paras. [0054] and [0066] of the instant specification (para. [0066]; Appendix B).
Pertaining to claim 12, UURF discloses a system that includes a processor that applies a tensor decomposition, or unfolding, algorithm by a processor (paras. [0069]-[0070]). UURF discloses that the higher-order GVSD algorithm is for more than two large-scale matrices with different row dimensions and the same column dimension (pg. 50, para. 4). UURF discloses that the at least two Nth-order tensors have a matching number of columns in each of all dimensions, different row dimensions, and that the tensor can be a third-order tensor in which each dimension represent a degree of freedom of the cuboid and that the higher-order matrices each have full column rank (paras. [0058]-[0060], [00109] [00109]; Figs. 1, 36-38; pg. 50, para. 4; pg. 57, para. 1). In addition, UURF discloses applying the higher-order generalized singular value decomposition methods as the unfolding algorithm that includes preserving the number of columns in one dimension common to (a) one of the at least two tensors and (b) a corresponding one of the at least two matrices, wherein each of the at least two matrices is a full column rank matrix, wherein each of the matrices is a unique, weighted sum of subtensors having a matching number of columns in each of all dimensions, at least two of the sums having different weighting coefficients (para. [0066]; Appendix B). UURF discloses determining a relative significance of subtensors as a ratio of the weighting coefficients (para. [0072]). UURF discloses that the analysis module of the system can determine an indicator of the health parameter of a subject based on the eigenvectors and values associated with the subject (para. [0070], [0110]). UURF discloses that the term health parameter can include a differential diagnosis, a first health status of the subject, a disease subtype, at least one of an estimated probability or an estimated risk of a second health status of the subject, an indicator of the prognosis of the subject, or a predicted response to a treatment of the subject (paras. [0052]-[0053]). UURF discloses that the system includes a display module that can display the indicator of the health parameter of the subject (para. [0069]-[0070]). UURF also discloses that the equivalent method for the system can output the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]). UURF discloses that the therapy evaluated includes chemotherapy (para. [0064]).
UURF is silent to the explicit recitation administering a treatment to the subject in claims 1 and 12. However, this limitation is obvious in view of the teachings of UURF. Specifically, UURF discloses that the indicator of the health parameter along with a medical assessment that can be informed to a physician or the subject and appropriate recommendations for the treatment regimen to reduce the risk of a disease or effectively treat the disease can be made (para. [0053]). It would have been prima facie obvious to one of ordinary skill in the art to subsequently administer the treatment suggested by the method of UURF to the subject because it is the treatment that is recommended to reduce the risk of a disease or effectively treat a disease. As such, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive.
15. Applicant asserts that the Office action does not provide any basis for why a decomposition algorithm is equivalent or renders obvious an unfolding algorithm and thus the Office action has not show all of the elements of the claims (pg. 10, para. 3 to pg. 11, para. 2 of Applicant’s Remarks). This argument is not persuasive.
Para. [0060] and Figure 2 of UURF discloses that a linear transformation, such as a tensor decomposition algorithm, can be applied to a 3-D array representing N biological datasets, to generate a plurality of eigen 2-D arrays that match in the number of columns but can have a different number of rows. In view of this teaching, it appears that the function of the tensor decomposition algorithm of UURF performs the same function as the unfolding algorithm in the instant claims and yields the same resulting data. Applicant has not pointed to any further definition or asserted any distinguishing feature between their unfolding algorithm and the tensor decomposition algorithms taught by UURF. Therefore, there is a prima facie case that these algorithms are equivalent.
Furthermore, para. [0009] of the instant specification appears to recite a decomposition algorithm performs the same functions as the unfolding algorithm in the instant claims. This further suggests an equivalence between the unfolding algorithm and a decomposition algorithm under the broadest reasonable interpretation of the unfolding algorithm in light of the instant specification. 
 
16. Applicant asserts that the Office action has not shown that the cited reference teaches “wherein each of the matrices is a unique, weighted sum of subtensors and the subtensors have a matching quantity of columns in each of all dimensions” (pg. 11, paras. 3-4 of Applicant’s Remarks). This argument is not persuasive.
Para. [0067] of UURF discloses that the generated eigen 2-D arrays can comprises a set of N left-basis 2-D arrays, a set of N diagonal arrays, and/or an array which includes a number of right-basis vectors. Basis vectors are defined in mathematics as a set of vectors where every element in the vector space may be written in a unique way as a finite linear combination of elements of the set of vectors. Therefore, this teaching is equivalent to the limitation “wherein each of the matrices is a unique, weighted sum of subtensors”. Furthermore, para. [0067] of UURF discloses that the left-basis arrays include the same number of columns (M), which reads on the subtensors have a matching quantity of columns in each of all dimensions.
 
Conclusion
17. No claims are allowed.

E-mail Communications Authorization
18. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
19. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1672